Citation Nr: 0710438	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1990 to August 1990 and again from November 1990 to 
April 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges his bilateral knee condition is the 
result of an in-service injury while stationed in Saudi 
Arabia in 1991.  Specifically, the veteran claims his knees 
"popped" after tripping over a curb in Saudi Arabia.  
Thereafter he alleges being hospitalized in Dhahran where his 
knees were popped back into place.

The veteran's DD-214 confirms the veteran was stationed in 
South West Asia from January 1991 to April 1991, but his 
service medical records do not indicate the injury or 
hospitalization.  The service medical records, however, 
appear to be incomplete.  Specifically, the veteran claims to 
have served in the Army Reserves from January 1989 to January 
1993.  No attempts to confirm this period of service were 
made and the veteran's Army Reserves medical records are not 
currently of record.  Similarly, no attempts were made to 
obtain clinical records from the hospital in Dhahran for the 
alleged time period.  The RO should take additional steps to 
verify the veteran's alleged in-service injury and treatment 
to include obtaining clinical records from 1991 from the 
Dhahran hospital and obtaining the veteran's complete Army 
Reserves medical records from January 1989 to January 1993.

The veteran also submitted a few pages of left knee VA 
medical treatment records from March 1992 to March 1993.  The 
pages indicate March 1992 formal evaluation and training 
conducted for a past left knee injury and subsequent 
treatment for a March 1993 injury.  The March 1993 treatment 
indicates the veteran (a karate instructor) twisted his left 
knee and "...similar injury since 1991 (3-4 times)."  The 
earliest VA treatment records obtained by the RO are from 
November 1999.  Given the reference of several knee injuries 
since 1991, the RO should attempt to secure any and all VA 
outpatient treatment records from April 1991 to November 
1999.  The RO should also take this opportunity to obtain 
recent VA treatment records from August 2004 to the present.  
The RO should make an attempt to secure these records as they 
may provide information necessary to substantiate the 
veteran's claims.  Federal records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Since service, the veteran has been diagnosed with several 
bilateral knee conditions to include bilateral internal 
derangement, bilateral hypermobile patella, and chronic 
anterior cruciate ligament tear of the right knee to include 
minimal degenerative joint disease.  The veteran underwent 
surgery for his left knee in August 2002 and has been 
recommended to have surgery on his right knee.

While there are currently no service medical records 
confirming an in-service injury, there are several post-
service medical records referencing the in-service injury and 
the long-standing bilateral knee conditions.  There is also 
continuous treatment of the knees as early as March 1992, 
less than one year after separation from active duty.  

The pre- and post- service medical records are not 
dispositive, but they are sufficient to raise the possibility 
that the claimed bilateral knee conditions could be related 
to his alleged in-service injury.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Although the veteran was afforded a 
general VA medical examination in August 2004, no examiner 
has ever opined as to the likely etiology of the veteran's 
bilateral knee conditions.  A new VA examination is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the name 
and approximate dates of the alleged in-
service hospital treatment in Dhahran, 
Saudi Arabia.  Thereafter, contact NPRC or 
any other appropriate agency to obtain 
clinical records for the alleged in-
service hospitalization.  All efforts to 
obtain these records should be fully 
documented, and the NPRC must provide a 
negative response if records are not 
available.

2.  Confirm the veteran's Army Reserves 
service dates and obtain the veteran's 
medical records from the Indiana Army 
Reserves or NPRC or any other appropriate 
agency from his alleged Army Reserves 
service from January 1989 to January 1993.  
All efforts to obtain these records should 
be fully documented, and the Army Reserves 
or NPRC must provide a negative response 
if records are not available.

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Evansville, Indiana and Marion, 
Illinois from April 1991 to November 1999 
and from August 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed bilateral knee conditions.  
The physician should provide an opinion as 
to whether it is at least as likely as not 
that any current left or right knee 
condition is related to the veteran's 
alleged in-service injury.  Pertinent 
documents in the claims folder must be 
reviewed by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation, resolving any conflicting 
medical opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

